Order entered October 12, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00634-CV

                 IN THE INTEREST OF V.W. JR., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 90770

                                      ORDER

      Mother’s brief in this child protection case is overdue. Because these types

of appeals must be handled expeditiously, Mother is ORDERED to file her brief

within FIFTEEN DAYS of the date of this order. See TEX. R. JUD. ADMIN. 6.2(a)

(appeal of child protection case should, so far as reasonably possible, be disposed

of within 180 of the date the notice of appeal is filed). Failure to file the brief by

the time specified may result in an order for the trial court to conduct a hearing to

determine why Mother’s brief has not been filed. See TEX. R. APP. P. 38.9(a)(2).
/s/   AMANDA L. REICHEK
      JUSTICE